AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1
...   ~~




                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                            JUDGMENT IN A CRIMINAL CASE
                                       v.                                       (For Offenses Committed On or After November!, 1987)


                            Alfonso Ruiz-Guadarrama                             Case Number: 3:19-mj-21166

                                                                                Karren Kenn
                                                                                Defendant's Attorney


REGISTRATION NO. 70004298
                                                                                                                     PAR 0 8 2019
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                                            CLERK. U.S. DISTRICT COURT
                              .                                                                                        I . 0 CALIFORNIA
  D was found gmlty to count(s)                                                                        BY       1.              DEPUTY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                            Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




 0 Count(s)                                                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                        ,>.   <'\


                                  0 TIME SERVED                          tti'
                                                                         , .
                                                                                      \. -' ()                       days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, March 7, 2019

                \   \
                        \               /
                                             //}
                                               /
                                                                            Date of Imposition of Sentence
                                                                                                             -
Received                \."---·.__ ---~·~
                                      /   /
                DUS~                    ·-




Clerk's Office Copy                                                                                                         3:19-mj-21166
